DETAILED ACTION
1.	This office action is for the examination of divisional reissue application 15/262,708 filed on November 12, 2016 of reissue application 14/681,680 of U.S. Patent No. 8,419,186 (hereinafter “the '186 patent”), responsive to amendments and arguments filed on October 20, 2021 in response (“the Response”) to the Non-Final Rejection mailed on June 23, 2021.  
	Prior to the Response, claims 14-20 and 23 were pending.  In the Response, Applicant amended claims 14, 18 and cancelled claims 15, 16, and 20.  Claims 14, 17-19 and 23 are currently pending.

Response to Amendments and Arguments
	Rejections under 35 USC 251 and 112, 2nd paragraph
2.	Applicant argues that claims 14 and 18 were amended responsive to the rejection under 35 USC 251 and 35 USC 112, 1st paragraph.  Applicant cites c8;59-c9:27 and c9:58-64 as support for the amended limitations.  Applicant also argues that the Examiner asserted that “each” means “either/or” and not “both” without citing where and when such assertion was made.  See Response, p. 12.  This is a false allegation or mischaracterization of the Office action.  The Examiner has never asserted that “each” means “either/or”.  “Each” simply means “each,” not “either/or” nor “both.”  Nevertheless, the Examiner is persuaded that the amended claim language is supported in the specification.  Accordingly, the rejections of claims under 35 USC 251 and 35 USC 112, 1st paragraph are withdrawn. 

Rejections under 35 USC 103(a)

	
Allowable Subject Matter
4.	Claims 14, 17-19 and 23 are allowed.
	The following is an examiner’s statement of reasons for indication of allowability: when considered in combination with all of the other limitations of independent claims, the prior art of record does not teach
	performing a scan of the fundus in a scanning range that includes an entirety of the macula and an entirety of papilla portion; detecting a wide range two-dimensional tomographic image including the entirety of the macula and the entirety of the papilla portion; performing a first analysis corresponding to the macula portion and a second analysis corresponding to the papilla portion in the wide range two-dimensional tomographic image; displaying a front image of the eye including the macula and the papilla portion on a monitor; and superimposing results of the first analysis or the second analysis on the front image.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Woo H Choi whose telephone number is (571) 272-4179.  The examiner can normally be reached on weekdays between 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Woo H. Choi/
Primary Examiner, Art Unit 3992
Conferees:

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992